United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 06-3963
                               ___________

David Williams,                      *
                                     *
             Appellant,              *
                                     *
       v.                            *
                                     *
Kay Brodnax, Health Service          *
Administrator; Laura McCarty,        *
CMS Grievance Responder, Varner      *   Appeal from the United States
Unit, ADC; Nurse Wyckosf; Dr.        *   District Court for the
Patricia Kelly; Connie Hubbard, ANP, *   Eastern District of Arkansas.
Varner Unit, ADC; Paul Torrez, CMS *
Regional Administrator; Arthur       *   [UNPUBLISHED]
Culpepper, CMS Ombudsman;            *
Correctional Medical Services,       *
                                     *
             Appellees,              *
                                     *
Larry Norris, Director, Arkansas     *
Department of Correction; Max        *
Mobley, Deputy Director, Arkansas    *
Department of Correction; Ray Hobbs, *
Chief Deputy Director, ADC; Rick     *
Toney, Warden, Pine Bluff Unit, ADC; *
Grant Harris, Warden, Varner Unit,   *
ADC,                                 *
                                     *
             Defendants.             *
                                  ___________

                            Submitted: December 19, 2007
                               Filed: December 26, 2007
                                ___________

Before BYE, RILEY and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate David Williams appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Based upon our consideration of
Williams’s arguments for reversal and our de novo review of the record, see Johnson
v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we find that summary judgment was
properly granted. Accordingly, we affirm. See 8th Cir. R. 47B. We also deny
Williams’s motion to supplement the record.
                       ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of
Arkansas.
                                        -2-